Hans Stein died in 1930, being then indebted to Trueman Fertilizer Company. Hans J. Stein, son of the deceased, was appointed administrator of his estate and qualified as such by filing a bond to account for the personal assets. Trueman Fertilizer Company filed its claim, as required by law, and petitioned the court to have the real estate sold to satisfy the claims against the estate. Trueman Fertilizer Company's claim was the only one on file, and the time to file others had run.
The court granted the latter petition, had the real estate appraised, and authorized its sale. It was sold to Fritz Stein, a brother of the administrator. The administrator gave no bond to account for the proceeds of the sale, the debt of the Trueman Fertilizer Company was not paid, so it brought suit and recovered a judgment against the administrator of Hans Stein's estate. An execution was placed in the hands of the sheriff, who levied on and advertised the lands for sale. Fritz Stein then filed his bill of complaint in this cause, praying that the sale be enjoined. On final hearing, the court found for the complainant, enjoined the sale, and the defendant appealed.
In the final decree there was involved defendant's answer and counterclaim to the bill of complaint, defendant's supplemental *Page 770 
answer and counterclaim, plaintiff's reply thereto, the answer of the intervenor, the report and findings of the special master, and plaintiff's exceptions thereto. These instruments precipitated a volume of pleading that it would serve no useful purpose to detail. An amendment to the bill of complaint was also offered and denied.
The main points challenged here relate to an injunctive order made by a court commissioner, who it is alleged was without authority to do so, testimony that is alleged to have been taken after the time expired, failure to give the required bond, and failure of necessary allegations in the bill of complaint. In the final decree and in the order denying the petition for rehearing, the chancellor resolved these points against appellant and specified his reasons therefor. The most potent of these reasons were that the defendant's attorney was present and participated in taking of testimony and that no appeal was taken from any of the orders complained of.
The record also reveals, so the chancellor found, that the plaintiff paid the administrator $1,875.00 for the land. Defendant's claim was on file with the county judge at the time, and the real estate was sold for the purpose of paying creditors. For aught the record shows, defendant received his part of the proceeds. If he did not, there is no showing that appellee was at fault, and the law does not require that he pursue the funds he paid for the lands to see that they are properly distributed.
Affirmed.
CHAPMAN, C. J., concurs specially.
BUFORD and ADAMS, JJ., concur.